Exhibit 10.1

 

AMENDNDMENT, ASSIGNMENT AND ASSUMPTION OF LEASE

WITH LANDLORD’S CONSENT AND NOVATION

 

This AMENDNDMENT, ASSIGNMENT AND ASSUMPTION OF LEASE WITH LANDLORD’S CONSENT AND
NOVATION made and entered into as of August 23, 2005, by and among 16 Commercial
Street Associates, LLC, a Connecticut limited liability company, having a place
of business is 431 Orange Street, New Haven, Connecticut 06511, (hereinafter
known as “Landlord”) CuraGen Corporation, a Connecticut corporation, having a
place of business is 322 East Main Street, Branford, Connecticut 06405,
(hereinafter known as “Assignor”) and 454 Life Sciences Corporation, a
Connecticut corporation, having a place of business 16 Commercial Street,
Branford, Connecticut 06405, (hereinafter known as “Assignee”).

 

WITNESSETH:

 

WHEREAS, Landlord and Assignor entered into a certain Lease Agreement dated as
of May 24, 2001 (the “Lease”) with respect to certain real property with
improvements thereon known as 16 Commercial Street, Branford, Connecticut
(defined in the Lease as the “Premises”) and

 

WHEREAS, Assignor is desirous of assigning its rights as tenant under the Lease
to Assignee; and

 

WHEREAS, Assignee is desirous of assuming the Lease and all obligations, as
tenant, arising thereunder; and

 

WHEREAS, Assignor is desirous of being released from any future obligations, as
tenant, arising under the Lease; and

 

WHEREAS, Assignee and Landlord each desire to amend the Term and Rent described
in the Lease.

 

NOW THEREFORE, for the premises set forth above, the promises contained herein
and the consideration of One ($1.00) Dollar and other good and valuable
considerations received to Assignor’s full satisfaction of ASSIGNEE, the parties
hereto agree as follows:

 

1. Except as otherwise defined herein, any and all defined terms used herein
shall have the meaning set forth in the Lease.

 

2. ASSIGNMENT, ASSUMPTION AND ESTOPPEL

 

A. Assignor, as tenant, does hereby give, grant, bargain, sell and confirm,
transfer, assign and set over unto Assignee and unto Assignee’s heirs,
administrators, successors and assigns forever, the Lease, with respect to the
premises known as 16 Commercial Street, Branford Connecticut.

 

1



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD said Lease and all rights, privileges, powers and immunities
arising thereunder or appertaining thereto unto the said Assignees, and unto the
Assignee’s heirs, administrators, successors and assigns forever, to the use and
behalf of the Assignees and the heirs, administrators, successors and assigns of
the Assignees.

 

AND ALSO, the Assignor does for the Assignor and the Assignor’s heirs,
administrators, successors and assigns, covenant with the Assignees and the
Assignee’s heirs, administrators, successors and assigns, that at and until the
ensealing of these presents, the Assignor is the sole and absolute owner of the
Lease and has good right to bargain, sell and transfer the Lease in manner and
form as herein set forth and that the Lease is free from all encumbrances
whatsoever.

 

AND FURTHERMORE, the Assignor does by these presents bind the Assignor and the
heirs, administrators, successors and assigns of the Assignor forever, to
WARRANT AND DEFEND the Lease to the Assignee and the heirs, administrators,
successors and assigns of the Assignee, against all claims and demands
whatsoever, except those of the Tenant and/or Lessee under the Lease which are
made pursuant to the terms hereof.

 

AND Assignor does hereby make, constitute and appoint the Assignee, the
Assignor’s true and lawful attorney, irrevocable in the name of the Assignor or
otherwise, but at Assignees’ own proper cost and charges, to have, use and take
all lawful ways and means for the enforcement of said Lease as fully as Assignor
might or could do if these presents were not made.

 

AND Assignor will whenever reasonably required by Assignees, or Assignee’s
heirs, administrators, successors and assigns to do so, execute, acknowledge and
deliver any and all such other and further acts, assignments, transfers,
confirmations and any instruments of further assurance, approvals and consents
which Assignee or Assignee’s heirs, administrators, successors or assigns may
hereafter reasonably deem necessary or proper in order to complete, insure and
perfect the transfer hereby made.

 

B. Assignee hereby unconditionally and absolutely assumes the Lease, as amended
hereby, as “Tenant”, together with all obligations, promises and undertakings
arising thereunder.

 

C. Assignor and Assignee each hereby acknowledges and represents that (a) the
Premises and Landlord’s improvements thereon have been completed to its
satisfaction; (b) the Lease is now in full force and effect and has not been
amended or modified in any respect, except as set forth herein; (c) no rent has
been paid for any period commencing after September 1, 2005; (d) no default
exists by Landlord or Assignor under the Lease and neither Assignor nor Assignee
has any defenses, offsets or counterclaims which it could assert against the
payment of rent and/or the performance of the other terms, covenants and
conditions of the Lease; and (e) this statement is being provided by Assignee
and Assignor in order to induce Landlord to amend the Lease as set forth herein
and to consent to the assignment of the Lease, as hereinbefore referred to, with
full knowledge that Landlord is relying upon the statements and representations
herein made by Assignor and Assignee.

 

2



--------------------------------------------------------------------------------

3. AMENDMENT

 

A. The Section of the Lease entitled “TERM AND USE” is hereby deleted and the
following is set forth in lieu and substitution therefore:

 

“TERM AND USE”

 

The Term of the Lease and the estate hereby granted (collectively the “Term of
the Lease”) shall commence June 1, 2001 (hereinafter known as the “Commencement
Date”) and shall end on August 31, 2011 (hereinafter known as “End of Term”).

 

The Premises shall be used by the Tenant for office, lab use and manufacturing.
Landlord in its reasonable discretion reserves the right to limit uses that
would constitute an environmental concern, disturb the quiet enjoyment of other
tenants of the Landlord, or overtax the capacity of the Premises.

 

B. Section of the Lease entitled “RENT” is hereby deleted and the following is
set forth in lieu and substitution therefore:

 

“RENT”

 

The Rent under this Lease for the Term hereof shall begin on the Commencement
Date and stop at the End of Term. Rent shall include the Base Rent and Common
Area Charges.

 

1. Base Rent shall be paid as follows:

 

Commencing on September 1, 2005, the Base Rent in the total amount of
$1,080,000.00 (the “Base Rent”) shall be payable in monthly installments, in
advance, on the first day of each month during the Term of the Lease as follows:

 

  A. From September 1, 2005 through August 31, 2006, the monthly Base Rent shall
be $11,250.00;

 

  B. From September 1, 2006 through August 31, 2008, the monthly Base Rent shall
be $15,000.00;

 

  C. From September 1, 2008 through August 31, 2011, the monthly Base Rent shall
be $16,250.00.

 

2. In addition to Base Rent, the Tenant shall pay the Landlord for all expenses
with respect to the operation, management, and maintenance of the interior and
exterior of the building, the grounds, and all areas incidental to the Premises,
hereinafter referred to as “Common Area Charges.” The costs shall include such
items as, but not limited to, real estate taxes, all property insurance, sewer
taxes or usage

 

3



--------------------------------------------------------------------------------

fees, water usage fees, landscape maintenance, snow removal, security,
administrative costs, management fees, roof repairs that result from the
Tenant’s improvements, general maintenance and repairs (other than those for
which Tenant is responsible, referred to as “Tenant’s Repairs”), and contractor
fees. Common Area Charges shall exclude depreciation, interest and amortization
payments on any mortgage or other indebtedness of Landlord, capital
expenditures, leasing commissions, structural repairs, and expenses reimbursed
to the Landlord by property insurance.

 

During the first lease year, the Tenant shall pay $3,044.00 per month in
addition to Base Rent (hereinafter referred to as “CAC Contribution”) towards
the Common Area Charges. The Landlord will reconcile the difference between the
CAC Contribution and the Common Area Charges once each Lease year. Also, the
monthly CAC Contribution will be adjusted at the end of each Lease year by the
Landlord to reflect the projected costs for the upcoming year. The Landlord will
provide notice of the new CAC Contribution for the upcoming lease year.

 

3. The Rent shall be paid to the Landlord at the address specified herein, or at
such other place as the Landlord may designate, in lawful money of the United
States of America, as and when the same shall become due and payable and without
abatement of offset and without notice or demand therefor.

 

4. If any installment of Rent as provided for in this Lease is not received at
the Landlord’s address within (10) ten days after the same is due and payable,
the Tenant shall pay an additional amount equal to (5%) five percent of the
monthly Rent so due.

 

5. As used herein, “Lease Year” shall mean the period commencing on the
Commencement Date and ending on the End of Term, including twelve consecutive
calendar months.”

 

D. The following section is hereby added to the Lease:

 

“Option to Renew”

 

Provided that during the Term of this Lease, Tenant has been in full compliance
with each and every term, covenant and condition of this Lease, and there has
been no breach or default herein or hereunder, Tenant shall have the right to
extend the term of the within Lease for one (1) additional five (5) year period
commencing with the End Date. In order to effectively exercise the within
option, Tenant shall give written notice thereof not less than twelve
(12) months prior to the End Date, time being of the essence. In the event of
the effective exercise of the within option, the term hereof shall be extended
for an additional five (5) year period on the same terms, covenants and
conditions as set forth in the Lease, except for the within option and with the
further exception that the per annum Base Rent for and during the first Lease
Year of the extended term shall be “Fair Market Rental” as indicated below.

 

4



--------------------------------------------------------------------------------

The term “Fair Market Rental” is defined to mean the prevailing market rate for
comparable property and comparable buildings in the greater New Haven area
including new construction. The determination of Fair Market Rental shall
exclude as a factor the terms of this Lease. The formula for determining Fair
Market Rental is as follows:

 

Within thirty (30) days of the exercise of the option to renew, the parties
shall each appoint a licensed commercial real estate agent located in the
Greater New Haven area, which real estate agents shall select a third such
agent. Within twenty (20) days thereafter, the three real estate agents so
selected shall determine the Fair Market Rental of the Demised Premises, as of
the option date.

 

If either party fails to select a real estate agent within the time period set
forth above, the real estate agent selected within the required time period
alone shall determine the Fair Market Rental.

 

The determination of Fair Market Rental as outlined above shall be conclusive on
the parties. The real estate agents chosen by the parties shall give notice to
the parties stating their determination and shall furnish to each party a signed
copy of that determination.

 

Each party shall pay the fees and expenses of the real estate agent appointed by
such party and one-half (1/2) of the fees and expenses of the third real estate
agent properly incurred.

 

In no event shall the Base Rent for the first Lease Year of the extended period
be less than the Base Rent for the Lease Year September 1, 2010 through
August 31, 2011.”

 

4. NOVATION

 

Upon the full execution of this Agreement, Landlord hereby agrees that CuraGen
Corporation is released from any obligations arising under the Lease from the
date hereof.

 

5. NOTICES

 

Whenever notice is required by conditions of this lease, such notice shall be
given or served in person, or sent by a nationally recognized overnight carrier,
or by registered or certified mail, return receipt requested, and addressed as
follows:

 

To Tenant at:

Peter Dacey, Vice President of Finance and Operations

454 Life Sciences Corporation

16 Commercial Street

Branford, Connecticut 06405

 

5



--------------------------------------------------------------------------------

6. LANDLORD’S CONSENT

 

Subject to the amendments to the Lease set forth herein, Landlord by its
signature below hereby consents to the Assignment of the Lease by Assignor to
Assignee.

 

IN WITNESS WHEREOF, the Assignor, Assignee and Landlord have made, executed and
delivered the within instrument as of the 23 day of August, 2005.

 

In the Presence of:

 

           

ASSIGNOR:


CuraGen Corporation

/S/    SHANNA LAVACCA               By:   /S/    DAVID M. WURZER                
        David M. Wurzer            

Its

  EVP/CFO

/s/    ELIZABETH A. WHAYLAND        

                   

ASSIGNEE:


454 Life Sciences Corporation

/S/    SEAN CASSIDY              

By:

  /S/    PETER J. DACEY                     Peter J. Dacey        

Its

  Vice President of Finance and Operations /S/    JENNIFER CAVALLARO            
               

LANDLORD:


16 Commercial Street Associates, LLC

/S/    DANIEL N. HOFFNUNG              

By:

  /S/    RICHARD MICHAUD                     Richard Michaud        

Its

  Member /S/    ANDREW ULLMAN                     /S/    DANIEL N.
HOFFNUNG              

By:

  /S/    FREDERICK P. PETRELLA                     Frederick P. Petrella        

Its

  Member /S/    ANDREW ULLMAN                    

 

6



--------------------------------------------------------------------------------

STATE OF CONNECTICUT

  )               )   

ss: Branford

  

August 23, 2005

COUNTY OF NEW HAVEN

  )          

 

Personally appeared David M. Wurzer, EVP & CFO of CuraGen Corporation, signer
and sealer of the foregoing instrument, and acknowledged the same to be his free
act and deed as such officer, and the free act and deed of said corporation,
before me.

 

/s/    TERRIE B. ESTES         COMMISSIONER OF THE SUPERIOR COURT
NOTARY PUBLIC Terrie B. Estes Notary Public

My Commission Expires Nov. 30, 2009

 

7



--------------------------------------------------------------------------------

STATE OF CONNECTICUT

  )               )   

ss: Branford

  

August 23rd 2005

COUNTY OF NEW HAVEN

  )          

 

Personally appeared Peter J. Dacey, VP of Finance of 454 Life Sciences
Corporation, signer and sealer of the foregoing instrument, and acknowledged the
same to be his free act and deed as such officer, and the free act and deed of
said corporation, before me.

 

/S/    MEGHAN L. BENSON         COMMISSIONER OF THE SUPERIOR COURT
NOTARY PUBLIC Meghan L. Benson Notary Public

My Commission Expires Oct. 31, 2009

 

STATE OF CONNECTICUT

  )               )   

ss: New Haven

  

August 25, 2005

COUNTY OF NEW HAVEN

  )          

 

Personally appeared Richard Michaud and Frederick P. Petrella, Members of 16
Commercial Street Associates, LLC, signers and sealers of the foregoing
instrument, and each acknowledged the same to be his free act and deed as such
officer, and the free act and deed of said company, before me.

 

/S/    DANIEL N. HOFFNUNG         Daniel N. Hoffnung Commissioner of the
Superior Court

 

8